
	

114 HR 614 IH: SAVE Act
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 614
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Murphy of Florida (for himself, Mr. Jolly, Mr. Ashford, Mr. Curbelo of Florida, Ms. Sinema, Mr. Mulvaney, Ms. Kuster, Mr. Fitzpatrick, Mr. Swalwell of California, and Mr. Barr) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Veterans’ Affairs, Appropriations, Agriculture, Energy and Commerce, Ways and Means, Armed Services, Foreign Affairs, the Judiciary, Financial Services, House Administration, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for savings, accountability, value, and efficiency, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Savings, Accountability, Value, and Efficiency Act of 2015 or the SAVE Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—SAVE I
					Sec. 100. Short title.
					Subtitle A—Provisions Relating to Federal Property, Federal Contracts, and Information Technology
					Sec. 101. Management of Federal excess and underutilized real property.
					Sec. 102. Promotion of competition in Federal contracting.
					Sec. 103. Promotion of strategic sourcing in Federal contracting.
					Sec. 104. Strengthening oversight of information technology operations.
					Subtitle B—Other Matters
					Sec. 111. Rescission of unobligated budget authority for Department of Energy ATVM loan program.
					Sec. 112. Report on implementation of certain Medicare and Medicaid fraud detection and program
			 integrity provisions.
					Sec. 113. Study and report on the enhancement of agricultural quarantine and inspection fees.
					Sec. 114. Authorization of depleted uranium sales.
					Sec. 115. Coordination of diesel emissions controls.
					Title II—SAVE II
					Sec. 201. Short title.
					Sec. 202. Department of Defense unmanned aircraft systems.
					Sec. 203. Finalizing Department of Defense inventory management guidance.
					Sec. 204. Revocation or denial of passport and passport card in case of certain unpaid taxes.
					Sec. 205. Consideration of prospective antidumping and countervailing duty collection system.
					Sec. 206. Report on effectiveness of foreign assistance programs and projects.
					Sec. 207. Conversion of prison X-ray systems.
					Sec. 208. Prohibition on non-cost effective minting and printing of coins and currency.
					Sec. 209. Restrictions on printing and distribution of paper copies of Congressional documents.
					Title III—SAVE III
					Sec. 301. Short title.
					Sec. 302. Software license management.
					Sec. 303. United States Postal Service fleet efficiency.
					Sec. 304. Government Computer Energy Optimization.
					Sec. 305. Removal of benefits for Federal employee convicted of certain offenses.
					Sec. 306. Codification of Office of Management and Budget criteria.
					Sec. 307. Increase energy efficiency of Federal buildings.
					Sec. 308. Reduce redundant health payments for seniors.
					Sec. 309. Efficient Medicare billing.
					Title IV—SAVE IV
					Sec. 401. Short title.
					Sec. 402. Study on challenges identity theft poses for Internal Revenue Service.
					Sec. 403. Study on cost-effective acquisition of medical equipment and supplies under the Medicare
			 program.
					Sec. 404. Report on fragmentation of Department of Defense foreign language support programs.
					Sec. 405. Audit of Department of Defense by private entity.
					Sec. 406. Preference for contracts with local and State governments for shared performance of
			 maintenance and administrative functions at military installations.
				
			ISAVE I
 100.Short titleThis title may be cited as the Savings, Accountability, Value, and Efficiency I Act or the SAVE I Act. AProvisions Relating to Federal Property, Federal Contracts, and Information Technology 101.Management of Federal excess and underutilized real property (a)In generalChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following new subchapter:
						
							VIIManaging Federal Excess and Underutilized Real Property
								621.National strategy and plan to manage Federal excess and underutilized real property
 (a)National strategyNot less than 6 months after the date of the enactment of this subchapter, and every two years thereafter, the Director of the Office of Management and Budget, in consultation with the head of each designated agency, shall develop and publish a national strategy for managing excess property and underutilized Federal real property. The national strategy shall include the following:
 (1)A statement of purpose, scope, and methodology. (2)A definition of excess and underutilized Federal real property, along with a list of risk factors that lead to such property becoming excess or underutilized.
 (3)Goals, subordinate objectives, activities, and performance measures, including the milestones and timeframes for achieving objectives.
 (4)Resources, investments, and risk management. (5)Organizational roles, responsibilities, and coordination.
 (6)Integration and implementation plans. (7)For each national strategy after the first, a description of how the previous national strategy has been implemented.
 (b)DataNot less than 6 months after the date of the enactment of this subchapter, and every two years thereafter, the Administrator of General Services, in consultation with the head of each designated agency, shall develop and implement a plan to improve the Federal Real Property Profile established in accordance with Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management), that ensures the data collected is complete, accurate, and consistent. The plan shall include the following:
 (1)Clearly defined data collection requirements and consistent data reporting to the database across Federal agencies.
 (2)Designation of performance measures that are linked to performance goals and that are consistent with the requirements in Executive Order 13327, or any amendment to or replacement of such Executive order.
 (3)Recommendations for how Federal agencies can collaborate effectively to provide data when determining data collection requirements and limiting the number of measures collected to those determined to be essential, taking into account the cost and effort involved in collecting the data when determining data collection requirements.
 (4)For each plan after the first, a description of how the previous plan has been implemented. (c)Submission and publication (1)SubmissionThe national strategy required by subsection (a) and the plan required by subsection (b) shall be submitted to each committee of jurisdiction in the House of Representatives and the Senate.
 (2)OMB publicationThe national strategy required by subsection (a) shall be published on the Web site of the Office of Management and Budget.
 (3)GSA publicationThe plan required by subsection (b) shall be published on the Web site of the General Services Administration.
 (d)Designated agency definedIn this section, the term designated agency means each agency listed in section 901(b) of title 31.. (b)Clerical amendmentThe table of sections at the beginning of chapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following:
						
							
								Subchapter VII—Managing Federal Excess and Underutilized Real Property
								Sec.
								621. National strategy and plan to manage Federal excess and underutilized real property..
					102.Promotion of competition in Federal contracting
 (a)Office of Federal Procurement PolicyNot later than six months after the date of enactment of this Act, the Administrator for Federal Procurement Policy shall issue guidance to Federal agencies to reinvigorate the role of the competition advocate, consistent with the recommendations of the Government Accountability Office in its report GAO–10–833 (July 26, 2010).
 (b)Elements of guidanceThe guidance issued pursuant to subsection (a) shall include key factors agencies should consider in appointing and utilizing competition advocates, such as placement within the organization, skill set, and potential methods to effectively carry out their duties, and shall direct agencies to require their competition advocates to actively involve program offices in highlighting opportunities to increase competition.
					103.Promotion of strategic sourcing in Federal contracting
 (a)Savings goalsNot later than six months after the date of enactment of this Act, and for 4 years annually thereafter, the Director of the Office of Management and Budget shall issue Government-wide savings goals for the strategic sourcing of goods and services by executive agencies required to designate or appoint a Chief Financial Officer as set forth in section 901 of title 31. The Director may issue goals required by this section that are customized to individual agencies or sourcing efforts.
 (b)Matters coveredIn complying with subsection (a), the Director shall provide at a minimum— (1)guidance to executive agencies on calculating savings generated from strategic sourcing efforts; and
 (2)standards to measure progress towards meeting savings goals established by subsection (a). (c)ReportNot later than 5 years after the date of enactment of this Act, the Director shall submit to Congress a report on the extent of savings realized through the strategic sourcing of goods and services by executive agencies during the period Government-wide savings goals are required to be issued pursuant to subsection (a).
 104.Strengthening oversight of information technology operationsSection 11303(b) of title 40, United States Code, is amended— (1)by redesignating paragraph (5) as paragraph (6); and
 (2)by inserting after paragraph (4) the following new paragraph (5):  (5)Analyses of investments in operations and maintenanceThe Director shall require each executive agency to develop a policy consistent with OMB guidance for performing analysis on each operational/steady state information technology investment to measure how well the investment is achieving expected cost, schedule, performance, and other goals, and to determine whether the investment provides the most cost effective way of delivering business value. The agencies shall conduct these operational analyses on a yearly basis and shall report the results to the Director and through existing or newly developed transparency mechanisms..
					BOther Matters
 111.Rescission of unobligated budget authority for Department of Energy ATVM loan programOf the funds made available by section 129 of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009, Public Law 110–329, the unobligated balance is hereby rescinded.
				112.Report on implementation of certain Medicare and Medicaid fraud detection and program integrity
 provisionsSection 1128J(a)(1)(A) of the Social Security Act (42 U.S.C. 1320a–7k(a)(1)(A)) is amended by adding at the end the following new clause:
					
 (iii)Report on Integrated Data Repository and One Program Integrity SystemNot later than six months after the date of enactment of this clause, the Secretary shall submit to the appropriate congressional committees a report on the following:
 (I)Integrated Data RepositoryEfforts to finalize plans and schedules for fully implementing and expanding the use of the Integrated Data Repository, including actions taken to finalize, implement, and manage plans for incorporating data into the Integrated Data Repository and actions taken to define measurable financial benefits expected from the implementation of the Integrated Data Repository.
 (II)One Program Integrity SystemActions taken to plan, schedule, and conduct training on the One Program Integrity System, a Web-based portal and suite of software tools used to analyze and extract data from the Integrated Data Repository, and actions taken to define measurable financial benefits expected from the use of the One Program Integrity System..
				113.Study and report on the enhancement of agricultural quarantine and inspection fees
 (a)StudyThe Secretary of Agriculture shall conduct a study to ensure that the amount of the fees collected under section 2509(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (21 U.S.C. 136a(a)) is commensurate with the aggregate costs of agricultural quarantine and inspections services provided with respect to the entry into the United States of commercial aircraft or other vehicles.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report that contains—
 (1)the results of the study conducted under subsection (a); and (2)the Secretary’s recommendations for ensuring that fees collected under section 2509(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (21 U.S.C. 136a(a)) are commensurate with the aggregate costs of agricultural quarantine and inspection services provided with respect to the entry into the United States of commercial aircraft or other vehicles, including the costs of any related inspections of passengers arriving on commercial aircraft or other vehicles.
						114.Authorization of depleted uranium sales
 (a)Section 3112(a) of the USEC Privatization Act, Public Law 104–134 (42 U.S.C. 2297h–10), is amended to read as follows:
						
 (a)Transfers and sales by the secretaryThe Secretary shall not provide enrichment services or transfer or sell any uranium to any person except as consistent with this section. For purposes of this section, with the exception of subsection (b), uranium shall include but not be limited to natural uranium concentrates, natural uranium hexafluoride, high enriched uranium, low enriched uranium, depleted uranium, and any byproduct of uranium processing..
 (b)Section 3112(d) is amended— (1)in paragraph (1), by striking sell natural and low-enriched uranium (including low-enriched uranium derived from highly enriched uranium) and inserting transfer or sell any uranium; and
 (2)in paragraph (2), by striking natural or low-enriched uranium and inserting any uranium. (c)Section 3112(f) is renumbered as 3112(h).
 (d)After section 3112(e), insert new subsections (f) and (g) as follows:  (f)ReportingNot less than 30 days nor more than two years prior to the transfer or sale of any uranium for any purpose, the Secretary shall notify the House and Senate Committees on Appropriations, the House Committee on Energy and Commerce, and the Senate Committee on Energy and Natural Resources of the following:
 (1)The amount of uranium to be transferred or sold. (2)An estimate by the Secretary of the gross market value of the uranium on the expected date of the transfer or sale of the uranium.
 (3)The expected date of transfer or sale of the uranium. (4)The recipient of the uranium.
 (5)The funds, if any, the Secretary expects to receive in exchange for the uranium, and the Secretary’s plans for the funds, and, if the Secretary plans to retain the funds, a citation of the legal authority for doing so.
 (6)The value of the services and materials the Secretary expects to receive in exchange for the uranium, including any changes to the gross value of the uranium by the recipient for uranium to be provided to the Department of Energy.
 (7)The purpose of the transfer or sale. (g)List of transfers and salesThe Secretary shall maintain a list identifying all notifications required by subsection (f) of this section and for each notification identifying the expected date of the notification, the actual date of the transaction and any information pertaining to the actual transaction that differs from the information provided in the notification. For each notification, the list shall identify the date of the relevant Secretarial determination, if any, pursuant to subsection (d)(2)(B) of this section..
 115.Coordination of diesel emissions controlsThe Director of the Office of Management and Budget shall, not later than six months after the date of enactment of this Act, develop a strategy—
 (1)to assess the collective results of Federal funding of activities that have the effect of reducing mobile source diesel emissions; and
 (2)to identify and eliminate any unnecessary duplication, overlap, and fragmentation of such activities.
					IISAVE II
 201.Short titleThis title may be cited as the Savings, Accountability, Value, and Efficiency II Act or SAVE II Act. 202.Department of Defense unmanned aircraft systems (a)Examination To improve interoperabilityThe UAS Task Force established by the Under Secretary of Defense for Acquisition, Technology, and Logistics shall conduct an examination of the entire unmanned aircraft systems (UAS) portfolio of the Department of Defense, including UAS requirements, platforms, payloads, and ground control stations, for the purpose of developing strategies for improved interoperability of existing systems.
 (b)Incorporation in acquisition strategiesIn the acquisition strategies for each unmanned aircraft program commenced after the date of the enactment of this Act, the Secretary of Defense shall identify, prior to milestone B, areas in which commonality with other unmanned aircraft systems across the UAS portfolio will be achieved.
 (c)Independent studyThe Secretary of Defense shall request a federally funded research and development center to conduct an independent study—
 (1)to analyze the effectiveness of the UAS Task Force in addressing UAS interoperability and overlap issues;
 (2)to provide solutions, if needed, to existing interoperability and overlap issues; and (3)to determine whether a single entity would be better positioned than the UAS Task Force to integrate all crosscutting efforts to improve the management and operation of the UAS portfolio.
 (d)ReportNot later than March 3, 2017, the Secretary of Defense shall submit to Congress a report containing the—
 (1)the results of the examination required by subsection (a); and (2)the results of the independent study required by subsection (c).
					203.Finalizing Department of Defense inventory management guidance
 (a)Department of defense inventory management guidanceAs part of the implementation of the Department of Defense Comprehensive Inventory Management Improvement Plan, the Secretary of Defense shall issue revised inventory management guidance that—
 (1)strengthens demand forecasting, visibility of on-hand inventory, reviews of on-order excess inventory, and management of inventory held for economic and contingency reasons in order to prevent on-order and on-hand excess inventory;
 (2)establishes a comprehensive, standardized set of department-wide supply chain and inventory management metrics, including standardized definitions, to measure five key attributes (materiel readiness, responsiveness, reliability, cost, and planning and precision) of supply chain management operations; and
 (3)establishes procedures for measuring and reporting these metrics on a regular basis to ensure the effectiveness and cost-efficiency of supply chain and inventory management operations.
 (b)Completion and submissionNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall complete the revision of inventory management guidance required by subsection (a) and submit the revised guidance to Congress.
				204.Revocation or denial of passport and passport card in case of certain unpaid taxes
 (a)In generalSubchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						7345.Revocation or denial of passport and passport card in case of certain tax delinquencies
 (a)In generalIf the Secretary receives certification by the Commissioner of Internal Revenue that any individual has a seriously delinquent tax debt in an amount in excess of $50,000, the Secretary shall transmit such certification to the Secretary of State for action with respect to denial, revocation, or limitation of a passport or passport card pursuant to section 4 of the Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926.
 (b)Seriously delinquent tax debtFor purposes of this section, the term seriously delinquent tax debt means an outstanding debt under this title for which a notice of lien has been filed in public records pursuant to section 6323 or a notice of levy has been filed pursuant to section 6331, except that such term does not include—
 (1)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or 7122, and
 (2)a debt with respect to which collection is suspended because a collection due process hearing under section 6330, or relief under subsection (b), (c), or (f) of section 6015, is requested or pending.
 (c)Adjustment for inflationIn the case of a calendar year beginning after 2013, the dollar amount in subsection (a) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $1,000, such amount
			 shall be rounded to the next highest multiple of $1,000..
 (b)Clerical amendmentThe table of sections for subchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Sec. 7345. Revocation or denial of passport and passport card in case of certain tax delinquencies..
				(c)Authority for information sharing
 (1)In generalSubsection (l) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
						
							(23)Disclosure of return information to Department of State for purposes of passport and passport card
			 revocation under section 7345
 (A)In generalThe Secretary shall, upon receiving a certification described in section 7345, disclose to the Secretary of State return information with respect to a taxpayer who has a seriously delinquent tax debt described in such section. Such return information shall be limited to—
 (i)the taxpayer identity information with respect to such taxpayer, and (ii)the amount of such seriously delinquent tax debt.
 (B)Restriction on disclosureReturn information disclosed under subparagraph (A) may be used by officers and employees of the Department of State for the purposes of, and to the extent necessary in, carrying out the requirements of section 4 of the Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926..
 (2)Conforming amendmentParagraph (4) of section 6103(p) of such Code is amended by striking or (22) each place it appears in subparagraph (F)(ii) and in the matter preceding subparagraph (A) and inserting (22), or (23).
 (d)Revocation authorizationThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following:  4.Authority to deny or revoke passport and passport card (a)Ineligibility (1)IssuanceExcept as provided under subsection (b), upon receiving a certification described in section 7345 of the Internal Revenue Code of 1986 from the Secretary of the Treasury, the Secretary of State may not issue a passport or passport card to any individual who has a seriously delinquent tax debt described in such section.
 (2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1).
								(b)Exceptions
 (1)Emergency and humanitarian situationsNotwithstanding subsection (a), the Secretary of State may issue a passport or passport card, in emergency circumstances or for humanitarian reasons, to an individual described in paragraph (1) of such subsection.
 (2)Limitation for return to United StatesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, may— (A)limit a previously issued passport or passport card only for return travel to the United States; or
 (B)issue a limited passport or passport card that only permits return travel to the United States.. (e)Effective dateThe amendments made by this section shall take effect on January 1, 2014.
				205.Consideration of prospective antidumping and countervailing duty collection system
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to Congress a report containing an evaluation of the merits and feasibility of converting from a retrospective antidumping and countervailing duty collection system to a prospective antidumping and countervailing duty collection system. If the Secretary recommends conversion to a particular prospective system, the Secretary shall include in the report an estimate of the costs to be incurred and cost savings to be achieved as a result of converting to such prospective system.
 (b)ConsultationThe Secretary of Commerce shall prepare the report under subsection (a) in consultation with the Secretary of Homeland Security and Secretary of the Treasury.
				206.Report on effectiveness of foreign assistance programs and projects
 (a)Report requiredNot later than one year after the date of the enactment of this Act, the Inspector General of the United States Agency for International Development shall submit to Congress a report on the effectiveness of each foreign assistance program and project of the United States Agency for International Development.
 (b)Matters To be includedThe report required by subsection (a) shall, with respect to each such program and project, include a description of the following:
 (1)How funds and other resources provided to a foreign entity under the program or project are spent or used.
 (2)The extent to which such funds and other resources are spent or used in accordance with the purposes of the program or project.
 (3)The extent to which such funds and other resources assist in achieving the results intended for the program or project.
 (4)The extent to which there is a correlation between the program or project and a change in the policies or popular attitudes towards the United States in the foreign country in which the program or project is carried out.
 207.Conversion of prison X-ray systemsThe Attorney General, in order to reduce the cost and improve the efficacy of Federal prison health care, shall, to the extent practicable and cost effective, convert by 2015 all X-ray systems in Federal prisons from analog, film-based systems to digital, filmless systems.
			208.Prohibition on non-cost effective minting and printing of coins and currency
 (a)Prohibition with respect to coinsSection 5111 of title 31, United States Code, is amended by adding at the end the following:  (e)Prohibition on certain mintingNotwithstanding any other provision of this subchapter, the Secretary may not mint or issue any coin that costs more to produce than the denomination of the coin (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping)..
 (b)Prohibition with respect to currencySection 5114(a) of title 31, United States Code, is amended by adding at the end the following:  (4)Prohibition on certain printingNotwithstanding any other provision of this subchapter, the Secretary may not engrave or print any United States currency that costs more to produce than the denomination of the currency (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping)..
				209.Restrictions on printing and distribution of paper copies of Congressional documents
				(a)Printing and Distribution of Documents by Public Printer
 (1)RestrictionsChapter 7 of title 44, United States Code, is amended by adding at the end the following new section:
						
							742.Restrictions on printing and distribution of paper copies
 (a)Mandatory Use of Electronic Format for Distribution of Congressional DocumentsNotwithstanding any other provision of this chapter, the Public Printer shall make any document of the House of Representatives or Senate which is subject to any of the provisions of this chapter available only in an electronic format which is accessible through the Internet, and may not print or distribute a printed copy of the document except as provided in subsection (b).
 (b)Permitting Printing and Distribution of Printed Copies Upon RequestNotwithstanding subsection (a), at the request of any person to whom the Public Printer would have been required to provide a printed copy of a document under this chapter had subsection (a) not been in effect, the Public Printer may print and distribute a copy of a document or report for the use of that person, except that—
 (1)the number of printed copies the Public Printer may provide to the person may not exceed the number of printed copies the Public Printer would have provided to the person had subsection (a) not been in effect; and
 (2)the Public Printer may print and distribute copies to the person only upon payment by the person of the costs of printing and distributing the copies, except that this paragraph shall not apply to an office of the House of Representatives or Senate (including the office of a Member of Congress)..
 (2)Clerical amendmentThe table of sections of chapter 7 of such title is amended by adding at the end following new item:
						
							
								742. Restrictions on printing and distribution of paper copies..
					(b)Provision of Documents in Electronic Format Deemed To Meet Requirements of House and Senate Rules
			 Regarding Distribution of Printed Copies
 (1)In generalIf any rule or regulation of the House of Representatives or Senate requires a Member or committee to provide printed copies of any document (including any bill or resolution) for the use of the House or Senate or for the use of any office of the House or Senate, the Member or committee shall be considered to have met the requirement of the rule or regulation if the Member or committee makes the document available to the recipient in an electronic format.
 (2)Exercise of rulemaking authority of Senate and HouseThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (c)Effective DateThis section and the amendments made by this section shall apply with respect to documents produced on or after January 1, 2015.
				IIISAVE III
 301.Short titleThis title may be cited as the Savings, Accountability, Value, and Efficiency III Act. 302.Software license management (a)Software license policies requiredNot later than 6 months after the date of the enactment of this Act, the Director of the Office of Management and Budget shall issue software licensing policies for agencies to follow that include the following:
 (1)An identification of clear roles, responsibilities, and central oversight authority within each agency for managing enterprise software license agreements.
 (2)A requirement that each agency establish an accurate inventory of enterprise software license agreements by identifying and collecting information about software license agreements using automated discovery and inventory tools.
 (3)A requirement that each agency regularly track and maintain software licenses to assist the agency in implementing decisions throughout the software license management life cycle.
 (4)A requirement that each agency analyze software usage and other data to make cost-effective decisions.
 (5)A requirement that each agency provide training relevant to software license management. (6)A requirement that each agency establish goals and objectives to better manage enterprise software license agreements.
 (7)A requirement that each agency consider the software license management life-cycle phases (including requisition, reception, deployment and maintenance, retirement, and disposal phases) to implement effective decisionmaking and incorporate existing standards, processes, and metrics.
 (b)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code. 303.United States Postal Service fleet efficiency (a)PurposesThe purposes of this section are to provide for the upgrade of the vehicle fleet of the United States Postal Service, to improve mail delivery services to benefit customers and the environment, to increase savings by reducing maintenance or other costs, and to set benchmarks to maximize fuel economy and reduce emissions for the Postal fleet with the goal of making the Postal Service a national leader in efficiency and technology innovation.
 (b)Authority To enter into energy savings performance contractsSection 804(4) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(4)) is amended— (1)in subparagraph (A), by striking or after the semicolon;
 (2)in subparagraph (B), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
						
 (C)in the case of a contract in which the United States Postal Service is a party— (i)the purchase or lease of low emission and fuel efficient vehicles;
 (ii)a measure to upgrade a vehicle owned, operated, leased, or otherwise controlled by or assigned to the United States Postal Service to increase average fuel economy and reduce the emissions of carbon dioxide of such vehicle; or
 (iii)the construction of infrastructure, including electric vehicle charging stations, to support vehicles described in clauses (i) and (ii)..
					(c)Upgrade of Postal fleet
					(1)Postal fleet requirements
 (A)Motor vehicle standardsThe Postmaster General shall develop guidelines for contracted vehicles and vehicles purchased or leased for use by the Postal Service, that, at a minimum, provide—
 (i)for light-duty vehicles— (I)that emissions of carbon dioxide comply with applicable standards developed by the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.) and may not exceed, on average, 250 grams per mile; and
 (II)to meet applicable average fuel economy standards developed by the National Highway Traffic Safety Administration under chapter 329 of title 49, United States Code, of 34.1 miles per gallon; and
 (ii)for medium-duty and heavy-duty vehicles, that comply with applicable standards— (I)for emissions of carbon dioxide developed by the Environmental Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et seq.); and
 (II)for average fuel economy developed by the National Highway Traffic Safety Administration under chapter 329 of title 49, United States Code.
 (B)ApplicabilityThe standards described in subparagraph (A) shall apply to contracted vehicles and vehicles purchased or leased for use by the Postal Service after the date that is 1 year after the date of the enactment of this Act.
 (C)Reduction in consumption of petroleum productsThe Postmaster General shall reduce the total consumption of petroleum products by vehicles in the Postal fleet by a minimum of 2 percent annually through the end of fiscal year 2025, relative to the baseline established for fiscal year 2005.
 (2)Replacing vehicles within the Postal fleetThe Postmaster General shall conduct a cost-benefit analysis of vehicles in the Postal fleet to determine if the cost to maintain any such vehicle outweighs the benefit or savings of replacing the vehicle.
 (3)Route requirementsTo inform and prioritize purchases, the Postmaster General shall review and identify Postal delivery routes to determine if motor vehicles used on such routes can be replaced with technologies that increase average fuel economy or reduce emissions of carbon dioxide.
 (4)Reporting requirementsThe Postmaster General shall submit a report to Congress— (A)not later than 1 year after the date of the enactment of this Act, that contains a plan to achieve the requirements of paragraph (1) and recommendations for vehicle body design specifications for vehicles purchased for the Postal fleet that would increase average fuel economy and reduce emissions of carbon dioxide of any such vehicle; and
 (B)annually, that describes— (i)the progress in meeting the annual target described in paragraph (1)(C); and
 (ii)any changes to Postal delivery routes or vehicle purchase strategies made pursuant to paragraph (3).
 (5)RestrictionsTo meet the requirements of this section, the Postmaster General may not— (A)reduce the frequency of delivery of mail to fewer than 6 days each week;
 (B)close post offices or postal distribution facilities; (C)take any action that would restrict or diminish a collective bargaining agreement or eliminate or reduce any employee benefits; or
 (D)enter into a contract with a private company to perform duties that, as of the date of the enactment of this Act, are performed by bargaining unit employees.
 (d)DefinitionsIn this section: (1)Contracted vehicleThe term contracted vehicle—
 (A)means any motor vehicle used in carrying out a contract for surface mail delivery pursuant to section 5005(a)(3) of title 39, United States Code; and
 (B)does not include any motor vehicle used in carrying out a contract for surface mail delivery pursuant to sections 406 and 407 of such title.
 (2)Motor vehicleThe term motor vehicle means any self-propelled vehicle designed for transporting persons or property on a street or highway.
 (3)Postal delivery routeThe term Postal delivery route means the transportation route for surface mail delivery. (4)Postal fleetThe term Postal fleet means any vehicle that is owned, operated, leased, or otherwise controlled by or assigned to the Postal Service.
 (5)Postal ServiceThe term Postal Service means the United States Postal Service. 304.Government Computer Energy Optimization (a)Agency requirement To shut down computersExcept as provided in subsection (b), not later than 6 months after the date of the enactment of this Act, the head of each agency shall make all reasonable efforts to ensure that desktop computers are shut down for at least 4 hours out of every 24-hour time period.
 (b)ExceptionThe requirement in subsection (a) shall not apply to— (1)desktop computers that are used by a person for 16 or more hours per day; and
 (2)computers that perform automated functions essential to the agency for 16 or more hours per day. (c)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code.
				305.Removal of benefits for Federal employee convicted of certain offenses
 (a)In generalNotwithstanding any other provision of law, an individual may not be paid an annuity under chapter 83 or 84 (as the case may be) of title 5, United States Code, if the individual is convicted of an offense described under section 8332(o)(2)(B) of such title, committed after the date of enactment of this Act, for which every act or omission of the individual that is needed to satisfy the elements of the offense directly relates to the performance of the individual's official duties.
 (b)Credit of serviceAny such individual shall be entitled to be paid any amounts contributed by the individual towards the annuity during the period of service covered by subsection (a), pursuant to, or in a similar manner as, the terms of section 8316 of such title.
				(c)Thrift Savings Plan
 (1)Employing agency contributionsAny contributions made under section 8432 of such title by an employing agency for the benefit of an individual convicted of an offense described in subsection (a) shall be forfeited. Such contributions shall be returned to the general fund of the Treasury.
 (2)Employee contributionsAny contributions made by the individual pursuant to section 8432 of such title shall be payable to the individual, upon application of such individual.
 (3)ComputationThe computation of amounts required by paragraphs (1) and (2) shall be made on the date of the conviction of the individual and shall consist of the value of the contributions, including interest accrued, on such date.
 (d)RegulationsThe Director of the Office of Personnel Management shall prescribe any regulations necessary to carry out this section.
 306.Codification of Office of Management and Budget criteriaThe Secretary of Defense shall implement the following criteria in requests for overseas contingency operations:
 (1)For theater of operations for non-classified war overseas contingency operations funding, the geographic areas in which combat or direct combat support operations occur are: Iraq, Afghanistan, Pakistan, Kazakhstan, Tajikistan, Kyrgyzstan, the Horn of Africa, Persian Gulf and Gulf nations, the Arabian Sea, the Indian Ocean, the Philippines, and other countries on a case-by-case basis.
 (2)Permitted Inclusions in the Overseas Contingency Operation Budget: (A)Major Equipment:
 (i)Replacement of losses that have occurred but only for items not already programmed for replacement in the Future Years Defense Plan (FYDP), but not including accelerations, which must be made in the base budget.
 (ii)Replacement or repair to original capability (to upgraded capability if that is currently available) of equipment returning from theater. The replacement may be a similar end item if the original item is no longer in production. Incremental cost of non-war related upgrades, if made, should be included in the base.
 (iii)Purchase of specialized, theater-specific equipment. (iv)Funding for major equipment must be obligated within 12 months.
 (B)Ground Equipment Replacement: (i)For combat losses and returning equipment that is not economical to repair, the replacement of equipment may be given to coalition partners, if consistent with approved policy.
 (ii)In-theater stocks above customary equipping levels on a case-by-case basis. (C)Equipment Modifications:
 (i)Operationally required modifications to equipment used in theater or in direct support of combat operations and that is not already programmed in FYDP.
 (ii)Funding for equipment modifications must be able to be obligated in 12 months. (D)Munitions:
 (i)Replenishment of munitions expended in combat operations in theater. (ii)Training ammunition for theater-unique training events.
 (iii)While forecasted expenditures are not permitted, a case-by-case assessment for munitions where existing stocks are insufficient to sustain theater combat operations.
 (E)Aircraft Replacement: (i)Combat losses by accident that occur in the theater of operations.
 (ii)Combat losses by enemy action that occur in the theater of operations. (F)Military Construction:
 (i)Facilities and infrastructure in the theater of operations in direct support of combat operations. The level of construction should be the minimum to meet operational requirements.
 (ii)At non-enduring locations, facilities and infrastructure for temporary use. (iii)At enduring locations, facilities and infrastructure for temporary use.
 (iv)At enduring locations, construction requirements must be tied to surge operations or major changes in operational requirements and will be considered on a case-by-case basis.
 (G)Research and development projects for combat operations in these specific theaters that can be delivered in 12 months.
 (H)Operations: (i)Direct war costs:
 (I)Transport of personnel, equipment, and supplies to, from and within the theater of operations. (II)Deployment-specific training and preparation for units and personnel (military and civilian) to assume their directed missions as defined in the orders for deployment into the theater of operations.
 (ii)Within the theater, the incremental costs above the funding programmed in the base budget to: (I)Support commanders in the conduct of their directed missions (to include Emergency Response Programs).
 (II)Build and maintain temporary facilities. (III)Provide food, fuel, supplies, contracted services and other support.
 (IV)Cover the operational costs of coalition partners supporting U.S. military missions, as mutually agreed.
 (iii)Indirect war costs incurred outside the theater of operations will be evaluated on a case-by-case basis.
 (I)Health: (i)Short-term care directly related to combat.
 (ii)Infrastructure that is only to be used during the current conflict. (J)Personnel:
 (i)Incremental special pays and allowances for servicemembers and civilians deployed to a combat zone. (ii)Incremental pay, special pays and allowances for Reserve Component personnel mobilized to support war missions.
 (K)Special Operations Command: (i)Operations that meet the criteria in this guidance.
 (ii)Equipment that meets the criteria in this guidance. (L)Prepositioned supplies and equipment for resetting in-theater stocks of supplies and equipment to pre-war levels.
 (M)Security force funding to train, equip, and sustain Iraqi and Afghan military and police forces. (N)Fuel:
 (i)War fuel costs and funding to ensure that logistical support to combat operations is not degraded due to cash losses in the Department of Defense’s baseline fuel program.
 (ii)Enough of any base fuel shortfall attributable to fuel price increases to maintain sufficient on-hand cash for the Defense Working Capital Funds to cover seven days disbursements.
 (3)Excluded items from Overseas Contingency Funding that must be funded from the base budget: (A)Training vehicles, aircraft, ammunition, and simulators, but not training base stocks of specialized, theater-specific equipment that is required to support combat operations in the theater of operations, and support to deployment-specific training described above.
 (B)Acceleration of equipment service life extension programs already in the Future Years Defense Plan. (C)Base Realignment and Closure projects.
 (D)Family support initiatives: (i)Construction of childcare facilities.
 (ii)Funding for private-public partnerships to expand military families’ access to childcare. (iii)Support for servicemembers’ spouses' professional development.
 (E)Programs to maintain industrial base capacity including war-stoppers. (F)Personnel:
 (i)Recruiting and retention bonuses to maintain end-strength. (ii)Basic Pay and the Basic allowances for Housing and Subsistence for permanently authorized end strength.
 (iii)Individual augmentees on a case-by-case basis. (G)Support for the personnel, operations, or the construction or maintenance of facilities at United States Offices of Security Cooperation in theater.
 (H)Costs for reconfiguring prepositioned supplies and equipment or for maintaining them. (4)Items proposed for increases in reprogrammings or as payback for prior reprogrammings must meet the criteria above.
				307.Increase energy efficiency of Federal buildings
 (a)FindingsCongress finds the following: (1)Private sector funding and expertise can help address the energy efficiency challenges facing the United States.
 (2)The Federal Government spends more than $6 billion annually in energy costs. (3)Reducing Federal energy costs can help save money, create jobs, and reduce waste.
 (4)Energy savings performance contracts and utility energy savings contracts are tools for utilizing private sector investment to upgrade Federal facilities without any up-front cost to the taxpayer.
 (5)Performance contracting is a way to retrofit Federal buildings using private sector investment in the absence of appropriated dollars. Retrofits seek to reduce energy use, improve infrastructure, protect national security, and cut facility operations and maintenance costs.
					(b)Use of energy and water efficiency measures in Federal buildings
 (1)Implementation of identified energy and water efficiency measuresSection 543(f)(4) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(4)) is amended to read as follows:
						
							(4)Implementation of identified energy and water efficiency measures
 (A)In generalNot later than 2 years after the completion of each evaluation under paragraph (3), each energy manager shall consider—
 (i)implementing any energy- or water-saving or conservation measure that the Federal agency identified in the evaluation conducted under paragraph (3) that is life cycle cost-effective; and
 (ii)bundling individual measures of varying paybacks together into combined projects. (B)Measures not implementedThe energy manager, as part of the certification system under paragraph (7) and using guidelines developed by the Secretary, shall provide reasons for not implementing any life cycle cost-effective measures under subparagraph (A)..
 (2)Annual contracting goalSection 543(f)(10)(C) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(10)(C)) is amended—
 (A)by striking Each Federal agency and inserting the following:  (i)In generalEach Federal agency; and
 (B)by adding at the end the following new clauses:  (ii)TrackingEach Federal agency shall use the benchmarking systems selected or developed for the agency under paragraph (8) to track energy savings realized by the agency through the implementation of energy- or water-saving or conservation measures pursuant to paragraph (4), and shall submit information regarding such savings to the Secretary to be published on a public website of the Department of Energy.
 (iii)ConsiderationEach Federal agency shall consider using energy savings performance contracts or utility energy service contracts to implement energy- or water-saving or conservation measures pursuant to paragraph (4).
 (iv)Contracting goalIt shall be the goal of the Federal Government, in the implementation of energy- or water-saving or conservation measures pursuant to paragraph (4), to enter into energy savings performance contracts or utility energy service contracts equal to $1,000,000,000 in each year during the 5-year period beginning on January 1, 2014.
 (v)Report to CongressNot later than September 30 of each year during the 5-year period referred to in clause (iv), each Federal agency shall submit to the Secretary information regarding progress made by the agency towards achieving the goal described in such clause. Not later than 60 days after each such September 30, the Secretary, acting through the Federal Energy Management Program, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the progress made by the Federal Government towards achieving such goal..
						308.Reduce redundant health payments for seniors
 (a)StudyThe Secretary of Health and Human Services, in cooperation with the Secretary of Veterans Affairs and the Secretary of Defense, shall conduct a study examining the extent to which payments may be made under both the Medicare Advantage program and under the veterans health care system or the TRICARE program for health care furnished to individuals who are eligible under such Medicare Advantage program and the veterans health care system or the TRICARE program.
 (b)ReportThe Secretary shall submit a report to Congress on the study conducted under subsection (a). The report shall contain recommendations that—
 (1)preserve access to benefits under the Medicare program for individuals eligible for such benefits; (2)focus on satisfaction and health outcomes of such individuals with respect to such benefits;
 (3)provide for the efficient use of Federal funds; (4)account for the adequacy of the veterans health care system and the TRICARE program; and
 (5)minimize disruption to the availability of Medicare Advantage plans and networks of providers participating in such plans.
 (c)DefinitionsIn this section: (1)The term Medicare Advantage program means the program under part C of title XVIII of the Social Security Act.
 (2)The term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. (3)The term veterans health care system means the health care system established under section 1705 of title 38, United States Code.
					309.Efficient Medicare billing
				(a)Option To receive Medicare Summary Notice electronically
 (1)In generalSection 1806 of the Social Security Act (42 U.S.C. 1395b–7) is amended by adding at the end the following new subsection:
						
							(c)Format of statements from Secretary
 (1)Electronic option beginning in 2015Subject to paragraph (2), for statements described in subsection (a) that are furnished for a period in 2015 or a subsequent year, in the case that an individual described in subsection (a) elects, in accordance with such form, manner, and time specified by the Secretary, to receive such statement in an electronic format, such statement shall be furnished to such individual for each period subsequent to such election in such a format and shall not be mailed to the individual.
 (2)One-time revocation optionAn individual who makes an election described in paragraph (1) may revoke such election once. (3)NotificationThe Secretary shall ensure that, in the most cost effective manner and beginning January 1, 2017, a clear notification of the option to elect to receive statements described in subsection (a) in an electronic format is made available, such as through the notices distributed under section 1804, to individuals described in subsection (a)..
 (2)Encouraged expansion of electronic statementsTo the extent to which the Secretary of Health and Human Services determines appropriate, the Secretary shall—
 (A)apply an option similar to the option described in subsection (c)(1) of section 1806 of the Social Security Act (42 U.S.C. 1395b–7) (relating to the provision of the Medicare Summary Notice in an electronic format), as added by subsection (a), to other statements and notifications under title XVIII of such Act (42 U.S.C. 1395 et seq.); and
 (B)provide such Medicare Summary Notice and any such other statements and notifications on a more frequent basis than is otherwise required under such title.
 (b)Renewal of MAC contractsSection 1874A(b)(1)(B) of the Social Security Act (42 U.S.C. 1395kk–1(b)(1)(B)) is amended by striking 5 years and inserting 10 years.
				IVSAVE IV
 401.Short titleThis title may be cited as the Savings, Accountability, Value, & Efficiency IV Act or the SAVE Act IV. 402.Study on challenges identity theft poses for Internal Revenue Service (a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall conduct a study on the challenges identity theft poses for the Internal Revenue Service, especially the ability of the Internal Revenue Service to identify false tax returns before fraudulent refunds are issued.
 (b)ReportNot later than September 1, 2016, the Secretary (or the Secretary’s delegate) shall submit to the Congress a report on the study conducted under subsection (a) and shall include in the report recommendations to address the challenges identity theft poses for the Internal Revenue Service.
				403.Study on cost-effective acquisition of medical equipment and supplies under the Medicare program
 (a)In generalThe Secretary of Health and Human Services shall conduct a study that— (1)identifies categories of rental of medical equipment and supplies (as defined in section 1834(j)(5) of such Act (42 U.S.C. 1395m(j)(5)))—
 (A)for which payment may be made under title XVIII of the Social Security Act for the rental of such a category of equipment and supplies; and
 (B)with respect to which the Secretary determines that payment for the purchase of such category of equipment and supplies, instead of such rental, would result in lower expenditures under such title; and
 (2)for each category of equipment and supplies identified under paragraph (1), provides recommendations—
 (A)on the extent to which payment should be provided under such title for purchase instead of rental of such category of equipment and supplies; and
 (B)in the case that payment for the purchase of such a category is not authorized under such title, for the development of a payment system or methodology under such title for such purchases.
 (b)ReportNot later than one year after the date of the enactment of this section, the Secretary of Health and Human Services shall submit to Congress a report on the study conducted under subsection (a) and shall include in the report recommendations developed under paragraph (2) of such subsection.
				404.Report on fragmentation of Department of Defense foreign language support programs
 (a)Report requirementThe Secretary of Defense shall prepare a report on streamlining the management of contracts for foreign language support programs of the Department of Defense.
 (b)Matters coveredThe report shall include— (1)an assessment of the current approach taken by the Department of Defense for managing foreign language support contracts, including, at a minimum—
 (A)an analysis of spending for types of foreign language support services and products that have been acquired—
 (i)by the executive agent for foreign language support services; and (ii)by components of the Department other than such executive agent; and
 (B)based on the results of the analysis under subparagraph (A), a reevaluation of the scope of the executive agent’s efforts to manage foreign language support contracts to determine if any adjustments are needed;
 (2)recommendations to reduce fragmentation in contracting for foreign language support programs, including such recommendations as the Secretary determines appropriate relating to the adoption of uniform contracting procedures, increasing collaboration among Department of Defense components, gaining efficiencies, and controlling spending.
 (c)DefinitionsIn this section: (1)Foreign language support programsThe term foreign language support programs includes a range of services and products that the Department of Defense considers foreign language support, such as translation and interpretation services, the assistance of personnel who possess language skills, and foreign language instruction.
 (2)Executive agentThe term executive agent, with respect to foreign language support programs, means the Army. (d)Submission to CongressThe report required by this section shall be submitted to Congress not later than 180 days after the date of the enactment of this Act.
				405.Audit of Department of Defense by private entity
 (a)FindingsCongress finds the following: (1)Section 1003(a)(2)(A)(ii) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2222 note) requires that the financial statements of the Department of Defense be validated as ready for audit by September 30, 2017.
 (2)Section 1003(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 842; 10 U.S.C. 2222 note) requires that, upon the conclusion of fiscal year 2018, the Secretary of Defense shall ensure that a full audit is performed on the financial statements of the Department of Defense for such fiscal year and submit to Congress the results of that audit by not later than March 31, 2019.
					(b)Requirement
 (1)In generalThe Secretary of Defense shall award a contract to a highly credentialed independent external auditor to perform an audit of the financial statements of the Department of Defense for fiscal year 2018. Such audit shall be in addition to the audit required to be performed by the Secretary of Defense on such financial statements for that fiscal year.
 (2)Contract requirementsThe contract awarded under paragraph (1) shall require the auditor to complete the audit and submit to Congress a report on the results of the audit within 365 days after award of the contract.
 (3)Savings incentiveThe contract also shall provide for payment to the auditor of 1 percent of any amounts identified by the auditor as potential savings upon achievement of such savings, if achievement of such savings occurs within 1 year after completion of the audit.
 (4)National security protectionsThe contract awarded under paragraph (1) shall ensure that the audit is carried out consistent with and subject to any national security protections applicable under law or regulation.
					406.Preference for contracts with local and State governments for shared performance of maintenance and
			 administrative functions at military installations
 (a)AuthorityUsing funds appropriated to a military department for operation and maintenance, the Secretary of that military department is authorized and encouraged to enter into contracts or other agreements for the performance of maintenance and administrative functions at military installations in the United States under the jurisdiction of the Secretary with a proximately located local or State government, or combination of such governments, in order to utilize the government’s efficiencies in already performing such functions for the general public and to reduce the cost to the Federal Government of providing or procuring such functions.
 (b)National security protectionsThe Secretary of a military department shall ensure that each contract and agreement entered into under this section is consistent with the security plan for the military installation.
				
